Exhibit 10(p)-2 [Letterhead of PPL Energy Supply, LLC] Wells Fargo Bank, National Association 301 South College Street – 15th Floor, MAC:D1053-150 Charlotte, North Carolina 28288 Attention:Rick Price Wells Fargo Bank, National Association 1arris Boulevard Charlotte, North Carolina 28262 Attention: Syndications Agency Services Davis Polk & Wardwell 450 Lexington Avenue New York, New York 10017 Attention:Jason Kyrwood November 17, 2010 Re:Notice of Optional Reduction of Commitments Ladies and Gentlemen: In accordance with Section 2.08(a)(ii) of that certain $4,000,000,000 Revolving Credit Agreement (the “Credit Agreement”), dated as of October 19, 2010, among PPL Energy Supply, LLC, The Lenders from time to time party thereto and Wells Fargo Bank, National Association, as Administrative Agent, Issuing Agent and Swingline Lender, and the other Agents, Arrangers and Bookrunners named therein (capitalized terms used and not otherwise defined herein are used with the meanings given such terms in the Credit Agreement), Borrower hereby notifies the Administrative Agent that, effective beginning December 1, 2010, the aggregate amount ofthe Commitments will be permanently reduced by $1,000,000,000 (One Billion Dollars), such that upon the effectiveness of such reduction, the aggregate amount of the Commitments shall be $3,000,000,000 (Three Billion Dollars). Very truly yours, /S/ JAMES E. ABEL Vice President and Treasurer
